Citation Nr: 0832237	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-31 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a rating higher than 20 percent, since 
April 1, 2003, for postoperative residuals of a 
hemilaminectomy at L4-5 with left L5 diskectomy, herniated 
nucleus pulposus.

2.  Entitlement to an initial rating higher than 10 percent 
for right L5 radiculopathy associated with the low back 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 decision of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which, in pertinent part, granted a temporary total, 
i.e., 100 percent rating for the veteran's low back 
disability retroactively effective from February 21, 2003 to 
March 31, 2003, based on surgical or other treatment 
necessitating convalescence.  38 C.F.R. § 4.30.  Thereafter, 
the RO assigned a 10 percent rating for this disability as of 
April 1, 2003.

In March 2006, the veteran received a higher 40 percent 
rating for his low back disability retroactively effective as 
of July 12, 2002.  The RO confirmed the prior determination 
that the temporary total rating was warranted effective from 
February 21, 2003 to March 31, 2003, based on the surgical or 
other treatment necessitating convalescence for the back 
disability, and assigned a 20 percent rating as of April 1, 
2003.  In addition, a separate 10 percent rating was granted 
for residual right-sided L5 radiculopathy.  The veteran has 
since continued to appeal for higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (the grant of a higher 
rating during the pendency of an appeal, if not the highest 
possible rating, does not resolve the appeal unless the 
veteran expressly indicates he is satisfied with the rating 
assigned).  See, too, Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when the veteran timely appeals the rating 
initially assigned following the grant of service connection, 
VA adjudicators must consider his claim in this context, 
which includes determining whether his rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).



In September 2006, as support for his claims for increased 
ratings, the veteran testified at a videoconference hearing 
before an Acting Veterans Law Judge that is no longer 
employed by the Board.  And, as will be explained, he has 
since indicated that he wants another hearing.  So the Board 
is remanding this case the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

As alluded to, the veteran previously testified at a 
videoconference hearing in September 2006 before an Acting 
Veterans Law Judge (VLJ) of the Board.  Unfortunately, 
though, the VLJ who presided over that hearing is no longer 
employed at the Board.  VA law provides that the VLJ who 
conducts a hearing shall participate in the final 
determination of the claim on appeal.  See 38 C.F.R. § 20.707 
(2007).

Realizing this, the Board recently sent the veteran a letter 
in August 2008 informing him that he could have another 
hearing before a judge that will ultimately decide his 
appeal.  38 C.F.R. § 20.717(d).  And in September 2008, in 
response, he indicated that he wants a travel Board hearing 
at the local RO.  So he must be scheduled for this additional 
hearing before deciding his appeal.  38 C.F.R. § 20.700(a).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity, and 
notify him of the date, time and location of 
this hearing.  Put a copy of this letter in 
his claims file.  If, for whatever reason, 
he changes his mind and withdraws his 
request for this hearing or does not appear 
for it on the date scheduled, also document 
this in the claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




